Exhibit 10.1

FIRST POTOMAC REALTY INVESTMENT LIMITED PARTNERSHIP

7600 Wisconsin Avenue, 11th Floor

Bethesda, Maryland 20814

Dated as of: February 8, 2013

KeyBank National Association,

as Administrative Agent

127 Public Square

Cleveland, OH 44114

Attention: John C. Scott

 

  Re: Amendment No. 2 to Third Amended and Restated Revolving Credit Agreement
and Consent

Ladies and Gentlemen:

We refer to the Third Amended and Restated Revolving Credit Agreement dated as
of June 16, 2011 (as amended, restated, modified, renewed, supplemented and in
effect from time to time, the “Credit Agreement”), by and among FIRST POTOMAC
REALTY INVESTMENT LIMITED PARTNERSHIP, a Delaware limited partnership, and
certain of its Wholly-Owned Subsidiaries and other Subsidiaries (collectively,
the “Borrowers”), KEYBANK NATIONAL ASSOCIATION and the other lending
institutions which are parties thereto (individually, a “Lender” and
collectively, the “Lenders”), KEYBANK NATIONAL ASSOCIATION, as administrative
agent for itself and each other Lender (the “Agent”) and certain other parties.
Capitalized terms used in this letter of agreement (this “Amendment”) which are
not defined herein, but which are defined in the Credit Agreement, shall have
the same meanings herein as therein, as the context so requires.

We have requested that the Lenders: (1) amend the Credit Agreement to, among
other things, (a) modify the covenant relating to the ratio of Consolidated
Total Indebtedness to Consolidated Gross Asset Value set forth in §10.1,
(b) modify the covenant relating to Consolidated Debt Yield set forth in §10.2,
(c) modify the covenant relating to Consolidated Tangible Net Worth set forth in
§10.4, and (d) modify the covenant relating to the ratio of Consolidated Total
Indebtedness to the Value of Unencumbered Properties set forth in §10.5, and
(2) consent under §9.4(b) of the Credit Agreement to the exclusion of the
Permanent Disposition (as hereinafter defined) of the Real Estate Assets
comprising the Industrial Portfolio (as hereinafter defined) from the
calculation of net sales price of Real Estate Assets and other property sold,
transferred or otherwise disposed of in any four-quarter period for the purposes
of the twenty percent (20%) threshold set forth in said §9.4(b) for the sale,
transfer and disposition of Real Estate Assets and other property; and you have
advised us that the Lenders are prepared to make the amendments and provide the
consent as set forth herein, including to reflect the foregoing as requested by
us, on the terms and conditions set forth herein, including, without limitation,
that we join in this Amendment.



--------------------------------------------------------------------------------

Accordingly, in consideration of these premises, the promises, mutual covenants
and agreements contained in this Amendment, and fully intending to be legally
bound by this Amendment, we hereby agree as follows:

ARTICLE I

AMENDMENTS TO CREDIT AGREEMENT

Effective as of February 8, 2013 (the “Amendment No. 2 Effective Date”), and
subject to the fulfillment of the conditions contained in Article III of this
Amendment, the Credit Agreement is hereby amended in each of the following
respects:

1. Definitions. §1.1 of the Credit Agreement is amended as follows:

(a) The following new definitions are inserted after the definition of
“Amendment No. 1 Effective Date” and before the definition of “Anti-Terrorism
Laws”:

“Amendment No. 2. The Amendment No. 2 to this Agreement dated as of February 8,
2013 by and among the Borrower, the Agent and the Lenders.

Amendment No. 2 Effective Date. February 8, 2013.”

(b) The following new definition is inserted after the definition of
“Indebtedness” and before the definition of “Information”:

“Industrial Portfolio. The Real Estate Assets listed on Schedule 10.4 hereto.”

(c) The following new definition is inserted after the definition of “Net
Operating Income” and before the definition of “New Debt”:

“Net Sales Proceeds. The aggregate cash proceeds received by the Borrower, any
Subsidiary or any Partially-Owned Entity in connection with the consummation of
any Permanent Disposition net of the following costs and expenses, as evidenced
by invoices or other evidence reasonably acceptable to Agent: (a) all reasonable
and customary out-of-pocket costs paid or payable by such Borrower, Subsidiary
or Partially-Owned Entity in connection with such Permanent Disposition
(including, without limitation, legal, accounting and investment banking fees,
sales commissions and taxes), and (b) for Permanent Dispositions involving the
sale of any Real Estate Asset that is encumbered by Indebtedness, the repayment
of such Indebtedness, including, without limitation, prepayment fees and yield
maintenance charges.”

 

2



--------------------------------------------------------------------------------

(d) The following new definition is inserted after the definition of “PBGC” and
before the definition of “Permits”:

“Permanent Disposition. With respect to any Real Estate Asset, the permanent
disposition by sale or assignment of the entire fee simple or leasehold interest
in such Real Estate Asset, as applicable.”

(e) The definition of “Unsecured Consolidated Total Indebtedness” is amended by
inserting at the end thereof the following new sentence: “Notwithstanding the
foregoing, Unsecured Consolidated Total Indebtedness shall include Recourse
Indebtedness that is secured solely by partnership or other ownership interests
in any Subsidiary or Partially-Owned Entity that owns a Real Estate Asset
that is encumbered by a mortgage securing Indebtedness, provided, however, the
2007 Term Loan shall be excluded from Unsecured Consolidated Total Indebtedness
except if the outstanding principal amount thereof at any date of determination
exceeds $10,000,000, in which case, the principal amount thereof in excess of
$10,000,000 shall be included in Unsecured Consolidated Total Indebtedness. In
no event shall any Indebtedness under that certain Secured Term Loan Agreement
dated as of February 8, 2013 (the “2013 Term Loan Agreement”) among certain
Subsidiaries of FPLP, KeyBank National Association, individually and as
administrative agent, and certain other lenders be included in Unsecured
Consolidated Total Indebtedness unless, and then only to the extent that, the
principal amount of such Indebtedness is increased above the Total Commitment
(as defined in the 2013 Term Loan Agreement) on the date of this Agreement.”

2. Title to Properties; Leases; Eligible Unencumbered Properties in the
Unencumbered Pool. §7.3(d) is amended by deleting the words “Amendment No. 1
Effective Date” where it appears therein and replacing them with “Amendment
No. 2 Effective Date.”

3. Structured Finance Investments. §9.3(h) is amended by (A) deleting “June 30,
2013” where the same appears in clause (i) thereof and substituting “September
30, 2013” therefor, and (B) deleting “September 30, 2013” where the same appears
in clause (ii) thereof and substituting “December 31, 2013” therefor.

4. Consolidated Total Leverage Ratio. §10.1 is deleted in its entirety and the
following is substituted in lieu thereof:

“§10.1 Consolidated Total Leverage Ratio. At all times, (i) for each fiscal
quarter ending on or after December 31, 2012 through the fiscal quarter ending
September 30, 2013, Consolidated Total Indebtedness shall not exceed sixty-five
percent (65%) of Consolidated Gross Asset Value as of the last day of such
fiscal quarter, and (ii) for each fiscal quarter ending on or after December 31,
2013, Consolidated Total Indebtedness shall not exceed sixty percent (60%) of
Consolidated Gross Asset Value as of the last day of such fiscal quarter. This
covenant shall be tested quarterly as of the last day of the applicable
quarter.”

 

3



--------------------------------------------------------------------------------

5. Consolidated Debt Yield. §10.2 is deleted in its entirety and the following
is substituted in lieu thereof:

“§10.2 Consolidated Debt Yield. At all times, as tested at the end of each
fiscal quarter, (i) for each fiscal quarter ending on or after December 31, 2012
through the fiscal quarter ending September 30, 2013, the Consolidated Debt
Yield shall not be less than ten percent (10%), and (ii) for each fiscal quarter
ending on or after December 31, 2013, the Consolidated Debt Yield shall not be
less than eleven percent (11%).”

6. Net Worth. §10.4 of the Credit Agreement is amended (i) by deleting the words
“Closing Date” and substituting in lieu thereof the words “Amendment No. 1
Effective Date”, (ii) by deleting “Consolidated Net Worth” where it appears, at
the end thereof, in the phrase “on or prior to the date such determination of
Consolidated Net Worth is made” and substituting “Consolidated Tangible Net
Worth” therefor, and (iii) adding the following proviso after the end of such
phrase: “; provided, however, that the dollar amount used in clause (i) above
for the purpose of calculating the sum set forth in this Section 10.4 for each
date of determination shall reduce by an amount equal to sixty-five percent
(65%) of the Net Sales Proceeds of the Permanent Disposition of any of the Real
Estate Assets included in the Industrial Portfolio, which Real Estate Assets and
the respective direct and indirect owners thereof are listed on Schedule 10.4
hereto, provided that, for each such Permanent Disposition, such reduction shall
not apply unless and until (y) Agent shall have received evidence satisfactory
to Agent of such Permanent Disposition and of the amount of the Net Sales
Proceeds therefrom, which Agent shall endeavor to approve or disapprove, and
shall provide any reasons for disapproval with reasonable specificity, in
writing via electronic mail transmission to the Chief Financial Officer, Chief
Accounting Officer and Director, Finance & Treasury of the Trust (at
ablocher@first-potomac.com, mcomer@first-potomac.com, and
ttillman@first-potomac.com, or such other electronic mail addresses of which the
Borrower shall give Agent prior written notice) no later than ten (10) business
days following receipt of such evidence from the Borrower, and (z) in the case
of such Permanent Disposition of any Real Estate Asset which is in the
Unencumbered Pool, such Real Estate Asset shall have been duly released from the
Unencumbered Pool in accordance with the terms hereof.”

7. Unencumbered Pool Leverage. §10.5 is deleted in its entirety and the
following is substituted in lieu thereof:

“§10.5 Unencumbered Pool Leverage. At all times, as tested at the end of each
fiscal quarter and any other date of measurement, (i) for each fiscal quarter
ending on or after December 31, 2012 through the fiscal quarter ending
September 30, 2013, Unsecured Consolidated Total Indebtedness shall not exceed
sixty-five percent (65%) of the aggregate Value of Unencumbered Properties on
the last day of such fiscal quarter, and (ii) for each fiscal quarter ending on
or after December 31, 2013, Unsecured Consolidated Total Indebtedness shall not
exceed sixty percent (60%) of the aggregate Value of Unencumbered Properties on
the last day of such fiscal quarter. For purposes of the covenant set forth in
this §10.5, any New Debt incurred by the Borrower after the date hereof shall be
deemed to be Unsecured Consolidated Total Indebtedness.”

 

4



--------------------------------------------------------------------------------

8. Schedules.

(a) The existing Schedules 1, 7.1(b), 7.3(c), 7.3(d), 7.13, and 7.19 to the
Credit Agreement are deleted in their entirety and the updated Schedules 1,
7.1(b), 7.3(c), 7.3(d), 7.13, and 7.19 attached hereto are substituted in lieu
thereof.

(b) The new Schedule 10.4 attached hereto is attached to the Credit Agreement
and made a part thereof.

ARTICLE II

CONSENT TO EXCLUSION OF INDUSTRIAL PORTFOLIO

The Borrower intends to consummate the Permanent Disposition, in a four-quarter
period, of the Industrial Portfolio and of certain other Real Estate Assets (the
“Other Sale Properties”). The aggregate sales price (net of (i) any Indebtedness
secured by a Lien on such Real Estate Assets or other property, if any, and
(ii) the purchase price of any Real Estate Assets or other property acquired
during such four-quarter period, minus closing costs and any Indebtedness
secured by a Lien on such acquired Real Estate Assets or other property) (the
“Net Sales Price”) of the Permanent Disposition of the Industrial Portfolio and
the Other Sale Properties could exceed twenty percent (20%) of the most recently
reported Consolidated Gross Asset Value. Accordingly, Borrower has requested
that the Lenders consent, and, subject to Article III hereof, the Lenders do
consent, to the Borrower’s exclusion of the Permanent Disposition of the
Industrial Portfolio (or any individual Real Estate Asset contained therein)
from the calculation of the Net Sales Price that is subject to the twenty
percent (20%) threshold set forth in §9.4(b) with respect to the Sale (as
defined in §9.4(b)) of Real Estate Assets or other property, provided that, for
any period of time during which Borrower excludes the Permanent Disposition of
the Industrial Portfolio (or any individual Real Estate Asset contained therein)
from such calculation, Borrower agrees that the Net Sales Price of the Sale of
the Other Sale Properties and any other property shall not exceed ten percent
(10%), rather than twenty percent (20%), of the most recently reported
Consolidated Gross Asset Value. For the avoidance of doubt, the consent provided
under this Article II shall apply only with respect to the twenty percent
(20%) threshold set forth in the first sentence of §9.4(b) for the Sale of Real
Estate Assets or other property and not with respect to any other threshold set
forth in said §9.4(b) (including the twenty percent (20%) threshold with respect
to Indebtedness Liens or the two percent (2%) threshold requiring the provision
of a compliance certificate with respect to any Sale or Indebtedness Lien).

ARTICLE III

CONDITIONS PRECEDENT TO AMENDMENT AND CONSENT

The Lenders’ agreement herein to amend the Credit Agreement and provide the
consent hereunder as of the Amendment No. 2 Effective Date is subject to the
fulfillment to the satisfaction of the Lenders of the following conditions
precedent on or prior to such date:

1. Each of the Borrowers shall have executed and delivered (or caused to be
delivered) to the Agent a counterpart of this Amendment;

 

5



--------------------------------------------------------------------------------

2. The Guarantor and each Subsidiary Guarantor shall have acknowledged and
consented to the provisions of this Amendment;

3. The Agent and the Majority Lenders shall have executed this Amendment;

4. The representations and warranties of the Borrowers and the Guarantor set
forth herein shall be true and correct;

5. The Borrower shall have furnished to the Agent and the Lenders a Compliance
Certificate (such Compliance Certificate to be substantially in the form
attached as Exhibit C to the Credit Agreement) evidencing compliance with the
covenants set forth in Article 10 of the Credit Agreement for the fiscal quarter
ending December 31, 2012 after giving effect to the terms of this Amendment;
provided the Agent and the Lenders hereby acknowledge that such Compliance
Certificate and the preliminary financial statements of the Trust for the fiscal
quarter ended December 31, 2012 on which it is based are currently under review
by the Accountants and are subject to further revision prior to the filing by
the Trust of its Form 10-K for the year ended December 31, 2012. Borrower hereby
acknowledges and agrees that, to the best of its knowledge, such financial
statements are true, correct and complete in all material respects. The
foregoing acknowledgement by Agent and the Lenders shall be subject in all
respects to Paragraph 5 of Article IV below and, without limiting the foregoing,
shall not constitute a waiver by the Agent or any Lender of any Default
(including any such Default that may arise as a result of any revision to the
preliminary financial statements referenced above) or otherwise limit, impair,
constitute a waiver of or otherwise affect any rights or remedies of Agent or
any Lender with respect to Borrower’s obligations to comply with the covenants
as set forth in the Credit Agreement (after giving effect to this Amendment);

6. In consideration of the amendments contained herein, the Borrower shall have
paid to the Agent a fee for the benefit of each of the Lenders executing this
Amendment in an amount equal to Fifteen Thousand and 00/100 Dollars ($15,000.00)
per Lender executing this Amendment, along with, to the Agent, the reasonable
fees, charges and disbursements of Agent’s counsel in connection with the
preparation hereof, or satisfactory arrangements therefor shall have been made;
and

7. The Agent shall have received such other documentation and information as it
may reasonably require, all of which shall be in form and substance satisfactory
to the Agent, including, without limitation, such items set forth in the closing
agenda provided by counsel to Agent to the Borrower in connection with this
Amendment.

 

6



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Each of the Borrowers, the Guarantor and the Subsidiary Guarantors hereby
represents and warrants to you as follows:

1. Representations and Warranties. Each of the representations and warranties
made by such Borrowers, the Guarantor and such Subsidiary Guarantor, as
applicable, to the Agent and the Lenders in this Amendment, the Credit Agreement
and other Loan Documents, as applicable, was true, correct and complete when
made and is true, correct and complete on and as of the Amendment No. 2
Effective Date with the same full force and effect as if each of such
representations and warranties had been made by such Borrowers, the Guarantor or
such Subsidiary Guarantor, as applicable on the Amendment No. 2 Effective Date
and in this Amendment, in each case after giving effect to this Amendment,
except to the extent that such representations and warranties relate solely to a
prior date, in which case such representations and warranties shall be true,
correct and complete on and as of the date when made.

2. No Defaults or Events of Default. After giving effect to this Amendment, no
Default or Event of Default exists on the Amendment No. 2 Effective Date, and no
condition exists on the date hereof which would, with notice or the lapse of
time, or both, constitute a Default or an Event of Default under the Credit
Agreement.

3. No Material Adverse Change. There has been no material adverse change in the
business, assets, operations, condition (financial or otherwise) or properties
of the Trust, FPLP or, taken as a whole, the Potomac Group since September 30,
2012 or, as of the Amendment No. 2 Effective Date, in the facts and information
regarding the Trust, FPLP or, taken as a whole, the Potomac Group as most
recently provided to the Agent and the Lenders.

4. Binding Effect of Documents. This Amendment has been duly authorized,
executed and delivered to you by such Borrowers, the Guarantor and such
Subsidiary Guarantor and is in full force and effect as of the date hereof, and
the agreements and obligations of each such Borrower, the Guarantor and such
Subsidiary Guarantor contained herein and therein constitute the legal, valid
and binding obligations of such Borrower, the Guarantor and such Subsidiary
Guarantor, enforceable against such Borrower, the Guarantor and such Subsidiary
Guarantor in accordance with their respective terms.

5. No Implied Waiver. Except as expressly set forth in this Amendment, this
Amendment shall not, by implication or otherwise, limit, impair, constitute a
waiver of or otherwise affect any rights or remedies of the Agent or the Lenders
under the Credit Agreement or the other Loan Documents, nor alter, modify, amend
or in any way affect any of the terms, obligations or covenants contained in the
Credit Agreement or the Loan Documents, all of which shall continue in full
force and effect. Nothing in this Amendment shall be construed to imply any
willingness on the part of the Agent or the Lenders to grant any similar or
future consent or waiver of any of the terms and conditions of the Credit
Agreement or the other Loan Documents.

 

7



--------------------------------------------------------------------------------

ARTICLE V

MISCELLANEOUS

This Amendment may be executed in any number of counterparts, each of which when
executed and delivered shall be deemed an original, but all of which together
shall constitute one instrument. In making proof of this Amendment, it shall not
be necessary to produce or account for more than one counterpart thereof signed
by each of the parties hereto. Except to the extent specifically amended and
supplemented hereby, all of the terms, conditions and provisions of the Credit
Agreement and each of the other Loan Documents shall otherwise remain
unmodified, and the Credit Agreement and each of the other Loan Documents, as
amended and supplemented by this Amendment, are confirmed as being in full force
and effect, and each of the Borrowers, the Guarantor and the Subsidiary
Guarantors hereby ratifies and confirms all of its agreements and obligations
contained therein, as applicable. This Amendment is a contract under the laws of
the State of New York and shall for all purposes be construed in accordance with
and governed by the laws of such State (excluding the laws applicable to
conflicts or choice of law). The provisions of this Amendment are severable, and
if any one clause or provision hereof shall be held invalid or unenforceable in
whole or in part in any jurisdiction, then such invalidity or unenforceability
shall affect only such clause or provision, or part thereof, in such
jurisdiction, and shall not in any manner affect such clause or provision in any
other jurisdiction, or any other clause or provision of this Amendment in any
jurisdiction.

[Remainder of page intentionally left blank.]

 

8



--------------------------------------------------------------------------------

If you are in agreement with the foregoing, please sign the form of acceptance
on the enclosed counterpart of this Amendment, whereupon this Amendment, as so
accepted by you, shall become a binding agreement between you and the
undersigned.

 

Very truly yours,

 

FIRST POTOMAC REALTY INVESTMENT LIMITED PARTNERSHIP

By:   First Potomac Realty Trust   Its General Partner

 

        By:

  /s/ Andrew P. Blocher_   Name: Andrew P. Blocher   Title: Executive Vice
President and Chief Financial Officer

(Signatures continued on next page)

 

[Signature Page to Amendment No. 2 to Third Amended and Restated Revolving
Credit Agreement]



--------------------------------------------------------------------------------

1400 CAVALIER, LLC, a Delaware limited liability company

1441 CROSSWAYS BLVD., LLC, a Virginia limited liability company

FP AMMENDALE COMMERCE CENTER, LLC, a Maryland limited liability company

AQUIA TWO, LLC, a Delaware limited liability company

CROSSWAYS II LLC, a Delaware limited liability company

FPR HOLDINGS LIMITED PARTNERSHIP, a Delaware limited liability partnership

FP DAVIS DRIVE LOT 5, LLC, a Virginia limited liability company

FP DIAMOND HILL, LLC, a Delaware limited liability company

FP CAMPOSTELLA ROAD, LLC, a Delaware limited liability company

GATEWAY HAMPTON ROADS, LLC, a Virginia limited liability company

FP GATEWAY 270, LLC, a New Jersey limited liability company

By:

  First Potomac Realty Investment Limited Partnership, a Delaware limited
partnership, in its capacity as sole member, sole general partner or the direct
or indirect holder of all ownership interests in the sole member or sole general
partner of each of the above-listed entities  

By:

  First Potomac Realty Trust, a Maryland real estate investment trust, its sole
general partner    

By:

 

/s/ Andrew P. Blocher

     

Name: Andrew P. Blocher

      Title: Executive Vice President and Chief Financial Officer

 

(Signatures continued on next page)

[Signature Page to Amendment No. 2 to Third Amended and Restated Revolving
Credit Agreement]



--------------------------------------------------------------------------------

GATEWAY MANASSAS II, LLC, a Delaware limited liability company

FP 2550 ELLSMERE AVENUE, LLC, a Virginia limited liability company

FP GATEWAY WEST II, LLC, a Maryland limited liability company

FP GREENBRIER CIRCLE, LLC, a Virginia limited liability company

GTC I SECOND LLC, a Virginia limited liability company

FP HANOVER AB, LLC, a Virginia limited liability company

HERNDON CORPORATE CENTER, LLC, a Delaware limited liability company

LINDEN II, LLC, a Delaware limited liability company

LUCAS WAY HAMPTON, LLC, a Virginia limited liability company

FP PARK CENTRAL V, LLC, a Virginia limited liability company

FP PATRICK CENTER, LLC, a Maryland limited liability company

FP PINE GLEN, LLC, a Virginia limited liability company

RESTON BUSINESS CAMPUS, LLC, a Delaware limited liability company

FP RIVERS BEND, LLC, a Virginia limited liability company

FP 500 & 600 HP WAY, LLC, a Virginia limited liability company

FP 1408 STEPHANIE WAY, LLC, a Virginia limited liability company

FP STERLING PARK I, LLC, a Virginia limited liability company

FP STERLING PARK 6, LLC, a Virginia limited liability company

FP STERLING PARK 7, LLC, a Virginia limited liability company

FP STERLING PARK LAND, LLC, a Virginia limited liability company

VIRGINIA CENTER, LLC, a Delaware limited liability company

FP WEST PARK, LLC, a Maryland limited liability company

FP CRONRIDGE DRIVE, LLC, a Maryland limited liability company

FP GIRARD BUSINESS CENTER, LLC, a Maryland limited liability company

By:

  First Potomac Realty Investment Limited Partnership, a Delaware limited
partnership, in its capacity as sole member, sole general partner or the direct
or indirect holder of all ownership interests in the sole member or sole general
partner of each of the above-listed entities  

By:

  First Potomac Realty Trust, a Maryland real estate investment trust, its sole
general partner    

By:

 

/s/ Andrew P. Blocher

     

Name: Andrew P. Blocher

      Title: Executive Vice President and Chief Financial Officer

 

(Signatures continued on next page)

[Signature Page to Amendment No. 2 to Third Amended and Restated Revolving
Credit Agreement]



--------------------------------------------------------------------------------

FP GIRARD PLACE, LLC, a Maryland limited liability company
TECHCOURT, LLC, a Virginia limited liability company
FP PARK CENTRAL I, LLC, a Virginia limited liability company
FP TRIANGLE, LLC, a Maryland limited liability company

4212 TECHCOURT, LLC, a Virginia limited liability company

FP 440 1ST STREET, LLC, a Delaware limited liability company

FP ATLANTIC CORPORATE PARK, LLC, a Virginia limited liability company

FP 3 FLINT HILL, LLC, a Virginia limited liability company

FP PARK CENTRAL II, LLC, a Virginia limited liability company

INTERSTATE PLAZA HOLDING LLC, a Delaware limited liability company

ENTERPRISE CENTER I, LLC, a Delaware limited liability company

FP ASHBURN, LLC, a Virginia limited liability company

FP GREENBRIER TOWERS, LLC, a Virginia limited liability company

403 & 405 GLENN DRIVE, LLC, a Virginia limited liability company

AP INDIAN CREEK, LLC, a Delaware limited liability company

INDIAN CREEK INVESTORS, LLC, a Maryland limited liability company

FP NAVISTAR INVESTORS, LLC, a Maryland limited liability company

NORFOLK COMMERCE PARK LLC, a Delaware limited liability company

WINDSOR AT BATTLEFIELD, LLC, a Delaware limited liability company

GLENN DALE BUSINESS CENTER, L.L.C., a Maryland limited liability company

FP GUDE, LLC, a Maryland limited liability company

FP GUDE MANAGER, LLC, a Delaware limited liability company

1434 CROSSWAYS BOULEVARD II, LLC, a Delaware limited liability company

CROSSWAYS ASSOCIATES LLC, a Delaware limited liability company

KRISTINA WAY INVESTMENTS LLC, a Delaware limited liability company

NEWINGTON TERMINAL LLC, a Delaware limited liability company

NEWINGTON TERMINAL ASSOCIATES LLC, a Delaware limited liability company

FP ONE FAIR OAKS, LLC, a Delaware limited liability company

By:

  First Potomac Realty Investment Limited Partnership, a Delaware limited
partnership, in its capacity as sole member, sole general partner or the direct
or indirect holder of all ownership interests in the sole member or sole general
partner of each of the above-listed entities  

By:

  First Potomac Realty Trust, a Maryland real estate investment trust, its sole
general partner    

By:

 

/s/ Andrew P. Blocher

     

Name: Andrew P. Blocher

      Title: Executive Vice President and Chief Financial Officer

 

(Signatures continue on next page)

[Signature Page to Amendment No. 2 to Third Amended and Restated Revolving
Credit Agreement]



--------------------------------------------------------------------------------

CONSENT OF GUARANTOR

FIRST POTOMAC REALTY TRUST (the “Guarantor”) has guaranteed the Obligations (as
defined in the Credit Agreement) pursuant to that certain Guaranty by the
Guarantor in favor of the Lenders and the Agent dated as of December 29, 2009
(the “Guaranty”). By executing this consent, the Guarantor hereby absolutely and
unconditionally reaffirms to the Agent and the Lenders that the Guarantor’s
Guaranty and the Obligations remain in full force and effect. In addition, the
Guarantor hereby acknowledges and consents to the terms and conditions of this
Amendment and the Credit Agreement as amended hereby (including, without
limitation, the making of the representations and warranties and the performance
of the covenants applicable to it herein or therein).

 

GUARANTOR: FIRST POTOMAC REALTY TRUST By:   /s/ Andrew P. Blocher  

 

  Name: Andrew P. Blocher   Title: Executive Vice President and Chief Financial
Officer

 

[Signature Page to Amendment No. 2 to Third Amended and Restated Revolving
Credit Agreement]



--------------------------------------------------------------------------------

CONSENT OF SUBSIDIARY GUARANTORS

Each of the Subsidiary Guarantors (as defined in the Credit Agreement) has
guaranteed the Obligations (as defined in the Credit Agreement). By executing
this consent, each of the Subsidiary Guarantors hereby absolutely and
unconditionally reaffirms to the Agent and the Lenders that such Subsidiary
Guarantor’s Subsidiary Guaranty and the Obligations remain in full force and
effect. In addition, each of the Subsidiary Guarantors hereby acknowledges and
consents to the terms and conditions of this Amendment and the Credit Agreement
as amended hereby (including, without limitation, the making of the
representations and warranties and the performance of the covenants applicable
to it herein or therein).

 

   SUBSIDIARY GUARANTORS:    FP REDLAND GP, LLC, a Delaware limited liability
company    FP REDLAND, LLC, a Delaware limited liability company    FP AIRPARK
AB, LLC, a Virginia limited liability company    FP 535 INDEPENDENCE PARKWAY,
LLC, a Virginia limited liability company    FP CANDLEWOOD, LLC, a Maryland
limited liability company    FP CHESTERFIELD ABEF, LLC, a Virginia limited
liability company    FP CHESTERFIELD CDGH, LLC, a Virginia limited liability
company    FP CLOVERLEAF, LLC, a Maryland limited liability company    FP
HANOVER C, LLC, a Virginia limited liability company    FP HANOVER D, LLC, a
Virginia limited liability company    AQUIA ONE, LLC, a Delaware limited
liability company    FP GATEWAY CENTER, LLC, a Maryland limited liability
company    GLENN DALE BUSINESS CENTER, L.L.C., a Maryland limited liability
company    INTERSTATE PLAZA OPERATING LLC, a Delaware limited liability company
   FP PROPERTIES II, LLC, a Maryland limited liability company    By:    First
Potomac Realty Investment Limited Partnership, a Delaware limited partnership,
in its capacity as sole member, sole general partner or the direct or indirect
holder of all ownership interests in the sole member or sole general partner of
each of the above-listed entities       By:    First Potomac Realty Trust, a
Maryland real estate investment trust, its sole general partner          By:   

/s/ Andrew P. Blocher

            Name: Andrew P. Blocher             Title: Executive Vice President
and Chief Financial Officer

 

[Signature Page to Amendment No. 2 to Third Amended and Restated Revolving
Credit Agreement]



--------------------------------------------------------------------------------

ACCEPTED AND AGREED AS

OF THE 8th DAY OF

FEBRUARY, 2013:

 

KEYBANK NATIONAL ASSOCIATION,

as a Lender and as Agent, Swingline Lender and Fronting Bank

By:   /s/ Timothy Sylvain  

Name: Timothy Sylvain

Title: Vice President

 

(Signatures continue on next page)

[Signature Page to Amendment No. 2 to Third Amended and Restated Revolving
Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK NATIONAL ASSOCIATION,

as a Lender

By:   /s/ Sam Supple  

Name: Sam Supple

Title: Senior Vice President

 

(Signatures continue on next page)

[Signature Page to Amendment No. 2 to Third Amended and Restated Revolving
Credit Agreement]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as a Lender

By:   /s/ Gary D. Houston   Name: Gary D. Houston   Title: U.S. Bank

 

(Signatures continue on next page)

[Signature Page to Amendment No. 2 to Third Amended and Restated Revolving
Credit Agreement]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as a Lender

By:   /s/ Benjamin Adams   Name: Benjamin Adams   Title: Vice President

 

(Signatures continue on next page)

[Signature Page to Amendment No. 2 to Third Amended and Restated Revolving
Credit Agreement]



--------------------------------------------------------------------------------

CAPITAL ONE NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Frederick H. Denecke

  Name: Frederick H. Denecke   Title: Vice President

(Signatures continue on next page)

 

[Signature Page to Amendment No. 2 to Third Amended and Restated Revolving
Credit Agreement]



--------------------------------------------------------------------------------

BANK OF MONTREAL,

as a Lender

By:  

/s/ Lloyd Baron

  Name: Lloyd Baron   Title: Vice President

 

[Signature Page to Amendment No. 2 to Third Amended and Restated Revolving
Credit Agreement]



--------------------------------------------------------------------------------

Schedule 1

Borrowers

1. 1400 Cavalier, LLC

2. 1441 Crossways Blvd., LLC

3. 403 & 405 Glenn Drive, LLC

4. 4212 Techcourt, LLC

5. AP Indian Creek, LLC

6. Aquia Two, LLC(1)

7. Crossways II LLC

8. Enterprise Center I, LLC

9. FP 1408 Stephanie Way, LLC

10. FP 2550 Ellsmere Avenue, LLC

11. FP 3 Flint Hill, LLC

12. FP 440 1st Street, LLC

13. FP 500 & 600 HP Way, LLC

14. FP Ammendale Commerce Center, LLC

15. FP Ashburn, LLC

16. FP Atlantic Corporate Park, LLC

17. FP Campostella Road, LLC

18. FP Cronridge Drive, LLC

19. FP Davis Drive Lot 5, LLC

20. FP Diamond Hill, LLC

21. FP Gateway 270, LLC

22. FP Gateway West II, LLC(1)

23. FP Girard Business Center, LLC

24. FP Girard Place, LLC

25. FP Greenbrier Circle, LLC

26. FP Greenbrier Towers, LLC

27. FP Gude, LLC

28. FP Gude Manager, LLC

29. FP Hanover AB, LLC

30. FP Navistar Investors, LLC

31. FP Park Central I, LLC

32. FP Park Central II, LLC

33. FP Park Central V, LLC

34. FP Patrick Center, LLC

35. FP Pine Glen, LLC

36. FP Rivers Bend, LLC

37. FP Sterling Park I, LLC

38. FP Sterling Park 6, LLC

39. FP Sterling Park 7, LLC

40. FP Sterling Park Land, LLC

41. FP Triangle, LLC

42. FP West Park, LLC

43. FPR Holdings Limited Partnership

 

Schedule 1 – Page 1



--------------------------------------------------------------------------------

44. Gateway Hampton Roads, LLC

45. Gateway Manassas II, LLC

46. Glenn Dale Business Center, L.L.C.

47. GTC I Second LLC

48. Herndon Corporate Center, LLC

49. Indian Creek Investors, LLC

50. Interstate Plaza Holding LLC

51. Linden II, LLC

52. Lucas Way Hampton, LLC

53. Norfolk Commerce Park LLC

54. Reston Business Campus, LLC

55. Techcourt, LLC

56. Virginia Center, LLC

57. Windsor at Battlefield, LLC

58. 1434 Crossways Boulevard II, LLC

59. Crossways Associates LLC

60. Kristina Way Investments LLC

61. Newington Terminal LLC

62. Newington Terminal Associates LLC

63. FP One Fair Oaks, LLC

 

(1) 

Property is sold but has not been released as a Borrower.

 

Schedule 1 – Page 2



--------------------------------------------------------------------------------

Schedule 7.1(b)

Capitalization

 

Borrower

  

Ownership Interest

  

Preferred Equity and
any related documents

  

Restrictions or

other Agreements
or Interests

First Potomac Realty Trust

   Common stock shares listed on New York Stock Exchange   

7.75% Series A

Cumulative Redeemable Perpetual Preferred Shares

   N/A First Potomac Realty Investment Limited Partnership    First Potomac
Realty Trust—aggregate general partnership and limited partnership interests in
excess of 95%; other limited partners as listed on attached Exhibit A    None   
None

1400 Cavalier, LLC

   First Potomac Realty Investment Limited Partnership—100% limited liability
company interest    None    None

1441 Crossways Blvd., LLC

   First Potomac Realty Investment Limited Partnership—100% limited liability
company interest    None    None

403 & 405 Glenn Drive, LLC

   First Potomac Realty Investment Limited Partnership—99% limited liability
company interest; 1% 403 & 405 Glenn Drive Manager, LLC    None    None

4212 Techcourt, LLC

   First Potomac Realty Investment Limited Partnership—100% limited liability
company interest    None    None

AP Indian Creek, LLC

   FP Indian Creek, LLC—100% limited liability company interest    None    None

Aquia Two, LLC

   First Potomac Realty Investment Limited Partnership – 100% limited liability
company interest    None    None

Crossways II LLC

   First Potomac Realty Investment Limited Partnership – 100% limited liability
company interest    None    None

Enterprise Center I, LLC

   First Potomac Realty Investment Limited Partnership—100% limited liability
company interest    None    None

 

Schedule 7.1(b) – Page 1



--------------------------------------------------------------------------------

FP 1408 Stephanie Way, LLC

  

First Potomac Realty Investment

Limited Partnership – 100% limited

liability company interest

   None                        None        

FP 2550 Ellsmere Avenue, LLC

  

First Potomac Realty Investment

Limited Partnership – 100% limited

liability company interest

   None    None

FP 3 Flint Hill, LLC

  

First Potomac Realty Investment

Limited Partnership—100% limited

liability company interest

   None    None

FP 440 1st Street, LLC

  

First Potomac DC Holdings, LLC – 99.9%

limited liability company interest;

First Potomac TRS Holdings, Inc. – 0.1%

limited liability company interest

   None    None

FP 500 & 600 HP Way, LLC

  

First Potomac Realty Investment

Limited Partnership – 100% limited

liability company interest

   None    None FP Ammendale Commerce Center,LLC   

First Potomac Realty Investment

Limited Partnership – 100% limited

liability company interest

   None    None

FP Ashburn, LLC

  

First Potomac Realty Investment

Limited Partnership—100%

limited liability company interest

   None    None

FP Atlantic Corporate Park, LLC

  

First Potomac Realty Investment

Limited Partnership—100% limited

liability company interest

   None    None

FP Campostella Road, LLC

  

First Potomac Realty Investment

Limited Partnership – 100% limited

liability company interest

   None    None

FP Cronridge Drive, LLC

  

First Potomac Realty Investment

Limited Partnership – 100% limited

liability company interest

   None    None

FP Davis Drive Lot 5, LLC

  

First Potomac Realty Investment

Limited Partnership – 100% limited

liability company interest

   None    None

FP Diamond Hill, LLC

  

First Potomac Realty Investment

Limited Partnership – 100% limited

liability company interest

   None    None

FP Gateway 270, LLC

  

First Potomac Realty Investment

Limited Partnership – 100% limited

liability company interest

   None    None

 

Schedule 7.1(b) – Page 2



--------------------------------------------------------------------------------

FP Gateway West II, LLC

  

First Potomac Realty Investment

Limited Partnership – 100% limited

liability company interest

   None                        None        

FP Girard Business Center, LLC

  

First Potomac Realty Investment

Limited Partnership – 100% limited

liability company interest

   None    None

FP Girard Place, LLC

  

First Potomac Realty Investment

Limited Partnership – 100% limited

liability company interest

   None    None

FP Greenbrier Circle, LLC

  

First Potomac Realty Investment

Limited Partnership – 100% limited

liability company interest

   None    None

FP Greenbrier Towers, LLC

  

First Potomac Realty Investment

Limited Partnership – 100% limited

liability company interest

   None    None

FP Gude, LLC

  

First Potomac Realty Investment

Limited Partnership—99% limited

liability company interest; 1% FP Gude Manager, LLC

   None    None

FP Gude Manager, LLC

  

First Potomac Realty Investment

Limited Partnership—100% limited

liability company interest

   None    None

FP Hanover AB, LLC

  

FPR Holdings Limited Partnership – 100% limited

liability company interest

   None    None

FP Park Central I, LLC

  

First Potomac Realty Investment

Limited Partnership – 100% limited

liability company interest

   None    None

FP Navistar Investors, LLC

  

First Potomac Realty Investment

Limited Partnership – 99% limited

liability company interest; 1% FP Navistar Manager, LLC

   None    None

FP Park Central II, LLC

  

First Potomac Realty Investment

Limited Partnership—100% limited

liability company interest

   None    None

FP Park Central V, LLC

  

First Potomac Realty Investment

Limited Partnership—100% limited

liability company interest

   None    None

FP Patrick Center, LLC

  

First Potomac Realty Investment

Limited Partnership—100% limited

liability company interest

   None    None

FP Pine Glen, LLC

  

First Potomac Realty Investment

Limited Partnership—100% limited

liability company interest

   None    None

 

Schedule 7.1(b) – Page 3



--------------------------------------------------------------------------------

FP Rivers Bend, LLC

  

First Potomac Realty Investment

Limited Partnership—100%

limited liability company interest

   None                        None        

FP Sterling Park I, LLC

  

First Potomac Realty Investment

Limited Partnership—100% limited

liability company interest

   None    None

FP Sterling Park 6, LLC

  

First Potomac Realty Investment

Limited Partnership—100% limited

liability company interest

   None    None

FP Sterling Park 7, LLC

  

First Potomac Realty Investment

Limited Partnership—100% limited

liability company interest

   None    None

FP Sterling Park Land, LLC

  

First Potomac Realty Investment

Limited Partnership—100% limited

liability company interest

   None    None

FP Triangle, LLC

  

First Potomac Realty Investment

Limited Partnership—100% limited

liability company interest

   None    None

FP West Park, LLC

  

First Potomac Realty Investment

Limited Partnership—100% limited

liability company interest

   None    None

FPR Holdings Limited Partnership

  

First Potomac Realty Investment

Limited Partnership—99% limited

partnership interest

   None    None   

FPR General Partner—1% limited

partnership interest

     

Gateway Hampton Roads, LLC

  

First Potomac Realty Investment

Limited Partnership—100% limited

liability company interest

   None    None

Gateway Manassas II, LLC

  

First Potomac Realty Investment

Limited Partnership—100% limited

liability company interest

   None    None

Glenn Dale Business Center, L.L.C.

  

First Potomac Realty Investment

Limited Partnership—100% limited

liability company interest

   None    None

GTC I Second LLC

  

First Potomac Realty Investment

Limited Partnership—100% limited

liability company interest

   None    None

Herndon Corporate Center, LLC

  

First Potomac Realty Investment

Limited Partnership—100% limited

liability company interest

   None    None

Indian Creek Investors, LLC

  

FP Indian Creek, LLC—100% limited

liability company interest

   None    None

 

Schedule 7.1(b) – Page 4



--------------------------------------------------------------------------------

Interstate Plaza Holding LLC

  

Interstate Plaza Operating LLC—100%

limited liability company interest

   None                        None        

Linden II, LLC

  

First Potomac Realty Investment

Limited Partnership—100% limited

liability company interest

   None    None

Lucas Way Hampton, LLC

  

First Potomac Realty Investment

Limited Partnership—100% limited

liability company interest

   None    None

Norfolk Commerce Park LLC

  

First Potomac Realty Investment

Limited Partnership—100% limited

liability company interest

   None    None

Reston Business Campus, LLC

  

First Potomac Realty Investment

Limited Partnership—100% limited

liability company interest

   None    None

Techcourt, LLC

  

First Potomac Realty Investment

Limited Partnership—100% limited

liability company interest

   None    None

Virginia Center, LLC

  

First Potomac Realty Investment

Limited Partnership—100% limited

liability company interest

   None    None

Windsor at Battlefield, LLC

  

First Potomac Realty Investment

Limited Partnership—100% limited

liability company interest

   None    None

1434 Crossways Boulevard II, LLC

  

First Potomac Realty Investment

Limited Partnership—100% limited

liability company interest

   None    None

Crossways Associates LLC

  

Kristina Way Investments, LLC—100%

limited liability company interest

   None    None

Kristina Way Investments LLC

  

First Potomac Realty Investment

Limited Partnership—100% limited

liability company interest

   None    None

Newington Terminal LLC

  

First Potomac Realty Investment

Limited Partnership—100% limited

liability company interest

   None    None Newington Terminal Associates LLC   

Newington Terminal LLC—100%

limited liability company interest

   None    None

FP One Fair Oaks, LLC

  

First Potomac Realty Investment

Limited Partnership—100% limited

liability company interest

   None    None

 

Schedule 7.1(b) – Page 5



--------------------------------------------------------------------------------

Schedule 7.3(c)

Partially-Owned Entities

 

Name and Type of Entity

   % Interest
Owned by
Borrower     Capacity in which
Borrower  holds
the interest    Borrower’s
ownership
interest
therein

FP CPT 1750 Holdings, LLC

     49.5 %    Operating Member    Indirect

VIF/FP Aviation Blvd Holdings, LLC

     49.5 %    Operating Member    Indirect

FP VIF I/ Rivers Park I, LLC

     25 %    Operating Member    Direct  

FP VIF II/ Rivers Park II, LLC

     25 %    Operating Member    Direct  

Prosperity Metro Plaza of Virginia, LLC

     51 %    Operating Member    Indirect

FP-Perseus/53-713, LLC

     96.03 %    Operating Member    Indirect

FP Redland Technology Center LP

     90 %    Operating Member    Indirect

 

Schedule 7.3(c) – Page 1



--------------------------------------------------------------------------------

Schedule 7.3(d)

Eligible Unencumbered Properties in the Unencumbered Pool

 

Borrower/Owner

  

Property Name

   Address    City    County    State 1400 Cavalier, LLC    Bay Warehouses   
1400 Cavalier Blvd.
& 3732 Cook Blvd.    Chesapeake    Chesapeake    VA 1441 Crossways Blvd., LLC   
Crossways I    1441 Crossways Blvd.    Chesapeake    Chesapeake    VA
403 & 405 Glenn Drive, LLC    Glenn Drive    403 & 405 Glenn Drive    Sterling
   Loudoun    VA 4212 Techcourt, LLC    Techcourt    4212 Technology Court   
Chantilly    Fairfax    VA

AP Indian Creek, LLC &

Indian Creek Investors, LLC

   Indian Creek    12000, 12001, 12040,
and 12051 Indian
Creek Court    Beltsville    Prince George’s    MD Crossways II LLC    Crossways
II    1400 Crossways
Blvd    Chesapeake    Chesapeake    VA Enterprise Center I, LLC    Enterprise
Center    15100 & 15120
Enterprise Center
Court, 4100 & 4120
Lafayette Center
Drive    Chantilly    Fairfax    VA FP 1408 Stephanie Way, LLC    Stephanie Way
   1408 Stephanie Way    Chesapeake    Chesapeake    VA FP 2550 Ellsmere Avenue,
LLC0    Gateway II    2550 Ellsmere
Avenue    Norfolk    Norfolk    VA FP 3 Flint Hill, LLC    Three Flint Hill   
3201 Jermantown
Road    Fairfax    Fairfax    VA FP 440 1st Street, LLC    440 First Street   
440 First Street NW    Washington    DC    DC FP 500 & 600 HP Way, LLC   
River’s Bend Center II    500 & 600 HP Way    Chester    Chester    VA FP
Ammendale Commerce Center, LLC    Ammendale Commerce Center    6435 & 6500
Virginia Manor
Road, 12201 Indian
Creek Court    Beltsville    Prince George’s    MD FP Ashburn, LLC    Ashburn
Center    21625, 21631 &
21635 Red Rum
Drive    Ashburn    Loudoun    VA FP Atlantic Corporate Park, LLC    Atlantic
Corporate Center    46500, 46510
Woodland Road    Sterling    Loudoun    VA FP Campostella Road, LLC    Diamond
Hill Distribution Center    1910 & 1920
Campostella Road,
2115 Portlock Road    Chesapeake    Chesapeake    VA FP Cronridge Drive, LLC   
Owings Mills Commerce Center    11460 & 11500
Cronridge Drive    Owings Mills    Baltimore    MD FP Davis Drive Lot 5, LLC   
Davis Drive    22446 Davis Drive    Sterling    Loudoun    VA FP Diamond Hill,
LLC    Diamond Hill Distribution Center    1960 Diamond Hill
Road    Chesapeake    Chesapeake    VA FP Gateway 270, LLC    Gateway Center
I-270    22516, 22520, 22530,
22600, 22610 and
22616 Gateway
Center Drive    Clarksburg    Montgomery    MD FP Girard Business Center, LLC   
Girard Business Center    200, 220 Girard
Street, 504 East
Diamond Avenue    Gaithersburg    Montgomery    MD FP Girard Place, LLC   
Girard Place    602,620,630,640 East
Diamond Ave    Gaithersburg    Montgomery    MD

 

Schedule 7.3(d) – Page 1



--------------------------------------------------------------------------------

FP Greenbrier Circle, LLC    Greenbrier Circle Corporate Center   
825 Greenbrier Circle
& 1801 Sara Drive    Chesapeake    Chesapeake    VA FP Greenbrier Towers, LLC   
Greenbrier Towers    860, 870 Greenbrier
Circle    Chesapeake    Chesapeake    VA FP Gude, LLC    Campus at Metro Park
North    400 E Gude Drive,
7300 7301, 7362
Calhoun Place    Rockville    Montgomery    MD FP Hanover AB, LLC    Hanover
Business Center    306 Ashcake Road &
340 Hill Carter
Parkway    Ashland    Hanover    VA FP Navistar Investors, LLC    Navistar   
4612 Navistar Drive    Frederick    Frederick    MD FP Park Central I, LLC   
Park Central I    8701 Park Central
Drive    Richmond    Henrico    VA FP Park Central II, LLC    Park Central II   
8751 Park Central
Drive    Richmond    Henrico    VA FP Park Central V, LLC    Park Central V   
8801 Park Central
Drive    Richmond    Henrico    VA FP Patrick Center, LLC    Patrick Center   
30 West Patrick
Street    Frederick    Frederick    MD FP Pine Glen, LLC    Pine Glen   
7500—7516
Whitepine Road    Richmond    Henrico    VA FP Rivers Bend, LLC    River’s Bend
Center (1-4)    12730 & 13001
Kingston Avenue &
701 & 801 Liberty
Way    Chester    Chester    VA FP Sterling Park I, LLC    Sterling Park
Business Center    22560 Glenn Drive &
22455 Davis Drive    Sterling    Loudoun    VA FP Sterling Park 6, LLC   
Sterling Park Business Center Lot 6    22400 Davis Drive    Sterling    Loudoun
   VA FP Sterling Park 7, LLC    Sterling Park Business Center Lot 7    22370
Davis Drive    Sterling    Loudoun    VA FP Sterling Park Land, LLC    Sterling
Park Land    Parcel 51, Lot, 2-A,
3-A, & 8    Sterling    Loudoun    VA FP Triangle, LLC    Triangle Business
Center    1500,1502,1504 &
1506 Joh Avenue    Baltimore    Baltimore    MD FP West Park, LLC    West Park
   10 North Jefferson
Street    Frederick    Frederick    MD FPR Holdings Limited Partnership   
Culpeper    13129 Airpark Drive    Elkwood    Culpeper    VA Gateway Hampton
Roads, LLC    Enterprise Parkway    2000 Enterprise
Parkway    Hampton    Hampton    VA Gateway Manassas II, LLC    Gateway Center
Manassas II    7201 & 7301
Gateway Court    Manassas    Prince William    VA Glenn Dale Business Center,
LLC    Glenn Dale Business Center    7100 Holladay Tyler
Road    Glenn Dale    Prince George’s    MD GTC I Second LLC    Greenbrier
Technology Center I    814 Greenbrier
Circle    Chesapeake    Chesapeake    VA Herndon Corporate Center, LLC   
Herndon Corporate Ceneter    1145-1175 Herndon
Parkway    Herndon    Fairfax    VA Interstate Plaza Holding LLC    Interstate
Plaza    5775 General
Washington Drive    Alexandria    Alexandria    VA Linden II, LLC    Linden
Business Center    7795 Coppermine
Drive    Manassas    Prince William    VA Lucas Way Hampton, LLC    Lucas Way   
1000 Lucas Way &
514 Butler Farm
Road    Hampton    Hampton    VA

 

Schedule 7.3(d) – Page 2



--------------------------------------------------------------------------------

Norfolk Commerce Park LLC    Norfolk Commerce Park II    5301 Robin Hood
Road    Norfolk    Norfolk    VA Reston Business Campus, LLC    Reston Business
Campus    12320, 12330, 12340
& 12350 Pinecrest
Road    Reston    Fairfax    VA Techcourt, LLC    Techcourt 4200    4200
Technology
Court    Chantilly    Fairfax    VA Virginia Center, LLC    Virginia Center
Technology I    1001-1063
Technology Park
Drive    Glen Allen    Henrico    VA Windsor at Battlefield, LLC    Windsor @
Battlefield    10110 Battlefield
Pkwy, Suites 100-150,
200-220 & 10002
Battlefield Pkwy    Manassas    Prince William    VA 1434 Crossways Boulevard
II, LLC    1434 Crossways Building II    1434 Crossways
Blvd (Parcel 6C-2A)    Chesapeake    Chesapeake    VA Crossways Associates LLC
   Crossways Commerce Center    1545 Crossways
Blvd., 1501
Crossways Blvd. &
1449 Kristina Way,
1430 Kristina Way    Chesapeake    Chesapeake    VA Newington Terminal LLC   
Newington    8532-8540 Terminal
Road    Lorton    Fairfax    VA FP One Fair Oaks, LLC    One Fair Oaks    4114
Legato Road    Fairfax    Fairfax    VA

 

Schedule 7.3(d) – Page 3



--------------------------------------------------------------------------------

Schedule 7.13

Legal Name; Jurisdiction

First Potomac Realty Trust, a Maryland real estate investment trust

First Potomac Realty Investment Limited Partnership, a Delaware limited
partnership

1400 Cavalier, LLC, a Delaware limited liability company

1441 Crossways Blvd., LLC, a Virginia limited liability company

403 & 405 Glenn Drive, LLC, a Virginia limited liability company

4212 Techcourt, LLC, a Virginia limited liability company

AP Indian Creek, LLC, a Delaware limited liability company

Aquia Two, LLC, a Delaware limited liability company

Crossways II LLC, a Delaware limited liability company

Enterprise Center I, LLC, a Delaware limited liability company

FP 1408 Stephanie Way, LLC, a Virginia limited liability company

FP 2550 Ellsmere Avenue, LLC, a Virginia limited liability company

FP 3 Flint Hill, LLC, a Virginia limited liability company

FP 440 1st Street, LLC, a Delaware limited liability company

FP 500 & 600 HP Way, LLC, a Virginia limited liability company

FP Ammendale Commerce Center, LLC, a Maryland limited liability company

FP Ashburn, LLC, a Virginia limited liability company

FP Atlantic Corporate Park, LLC, a Virginia limited liability company

FP Campostella Road, LLC, a Delaware limited liability company

FP Cronridge Drive, LLC, a Maryland limited liability company

FP Davis Drive Lot 5, LLC, a Virginia limited liability company

FP Diamond Hill, LLC, a Delaware limited liability company

FP Gateway 270, LLC, a New Jersey limited liability company

FP Gateway West II, LLC, a Maryland limited liability company

FP Girard Business Center, LLC, a Maryland limited liability company

FP Girard Place, LLC, a Maryland limited liability company

FP Greenbrier Circle, LLC, a Virginia limited liability company

FP Greenbrier Towers, LLC, a Virginia limited liability company

FP Gude, LLC, a Maryland limited liability company

FP Gude Manager, LLC, a Delaware limited liability company

FP Hanover AB, LLC, a Virginia limited liability company

FP Navistar Investors, LLC, a Maryland limited liability company

FP Park Central I, LLC, a Virginia limited liability company

FP Park Central II, LLC, a Virginia limited liability company

FP Park Central V, LLC, a Virginia limited liability company

FP Patrick Center, LLC, a Maryland limited liability company

 

Schedule 7.13 – Page 1



--------------------------------------------------------------------------------

FP Pine Glen, LLC, a Virginia limited liability company

FP Redland Technology Center LP, a Delaware limited partnership

FP Rivers Bend, LLC, a Virginia limited liability company

FP Sterling Park I, LLC, a Virginia limited liability company

FP Sterling Park 6, LLC, a Virginia limited liability company

FP Sterling Park 7, LLC, a Virginia limited liability company

FP Sterling Park Land, LLC, a Virginia limited liability company

FP Triangle, LLC, a Maryland limited liability company

FP West Park, LLC, a Maryland limited liability company

FPR Holdings Limited Partnership, a Delaware limited partnership

Gateway Hampton Roads, LLC, a Virginia limited liability company

Gateway Manassas II, LLC, a Delaware limited liability company

Glenn Dale Business Center, L.L.C., a Maryland limited liability company

GTC I Second LLC, a Virginia limited liability company

Herndon Corporate Center, LLC, a Delaware limited liability company

Indian Creek Investors, LLC, Maryland limited liability company

Interstate Plaza Holding LLC, a Delaware limited liability company

Linden II, LLC, a Delaware limited liability company

Lucas Way Hampton, LLC, a Virginia limited liability company

Norfolk Commerce Park I, LLC, a Delaware limited liability company

Reston Business Campus, LLC, a Delaware limited liability company

Techcourt, LLC, a Virginia limited liability company

Virginia Center, LLC, a Delaware limited liability company

Windsor at Battlefield, LLC, a Virginia limited liability company

1434 Crossways Boulevard II, LLC, a Delaware limited liability company

Crossways Associates LLC, a Delaware limited liability company

Kristina Way Investments LLC, a Delaware limited liability company

Newington Terminal LLC, a Delaware limited liability company

Newington Terminal Associates LLC, a Delaware limited liability company

FP One Fair Oaks, LLC, a Delaware limited liability company

 

 

Schedule 7.13 – Page 2



--------------------------------------------------------------------------------

Schedule 7.19

Subsidiaries

 

NAME OF ENTITY    TAX ID/EIN  

1328 CAVALIER, LLC

     52-2057842   

1400 CAVALIER, LLC

     52-2057842   

1434 CROSSWAYS BOULEVARD I, LLC

     52-2057842   

1434 CROSSWAYS BOULEVARD II, LLC

     52-2057842   

1441 CROSSWAYS BLVD., LLC

     52-2057842   

15395 JOHN MARSHALL HIGHWAY, LLC

     52-2057842   

351 PATRICK STREET, LLC

     52-2057842   

403 & 405 GLENN DRIVE MANAGER, LLC

     52-2057842   

403 & 405 GLENN DRIVE, LLC

     52-2057842   

4212 TECHCOURT, LLC

     52-2057842   

ACP EAST LLC

     52-2057842   

ACP EAST FINANCE, LLC

     52-2057842   

AIRPARK PLACE HOLDINGS, LLC

     52-2057842   

AIRPARK PLACE, LLC

     52-2057842   

AP INDIAN CREEK, LLC

     52-2057842   

AQUIA ONE, LLC

     52-2057842   

AQUIA TWO, LLC

     52-2057842   

BREN MAR HOLDINGS, LLC

     52-2057842   

BREN MAR, LLC

     52-2057842   

COLUMBIA HOLDING ASSOCIATES LLC

     52-2057842   

CROSSWAYS ASSOCIATES LLC

     52-2057842   

CROSSWAYS II LLC

     52-2057842   

CROSSWAYS LAND, LLC

     52-2057842   

ENTERPRISE CENTER I, LLC

     52-2057842   

ENTERPRISE CENTER MANAGER, LLC

     52-2057842   

EON GROUP, LLC

     26-1847361   

EON GROUP, LTD

     98-0591583   

FIRST POTOMAC DC 500 MANAGEMENT LLC

     27-3075158   

FIRST POTOMAC DC HOLDINGS, LLC

     27-3075027   

FIRST POTOMAC DC MANAGEMENT LLC

     27-4110098   

FIRST POTOMAC MANAGEMENT LLC

     52-2057842   

FIRST POTOMAC REALTY INVESTMENT LIMITED PARTNERSHIP

     52-2057842   

FIRST POTOMAC REALTY TRUST

     37-1470730   

 

Schedule 7.19 – Page 1



--------------------------------------------------------------------------------

FIRST POTOMAC TRS HOLDINGS, INC.

     20-4033770   

FIRST RUMSEY LLC

     52-2057842   

FIRST SNOWDEN LLC

     52-2057842   

FP 1211 CONNECTICUT AVENUE, LLC

     27-4080392   

FP 1408 STEPHANIE WAY, LLC

     52-2057842   

FP 2550 ELLSMERE AVENUE, LLC

     52-2057842   

FP 2719 DORR AVENUE, LLC

     52-2057842   

FP 3 FLINT HILL, LLC

     52-2057842   

FP 440 1st STREET, LLC

     27-4273427   

FP 51 LOUSIANA AVENUE, LLC

     54-1631747   

FP 500 & 600 HP WAY, LLC

     52-2057842   

FP 500 FIRST STREET REIT GP, LLC

     27-3075347   

FP 500 FIRST STREET, LLC

     26-2553938   

FP 535 INDEPENDENCE PARKWAY, LLC

     52-2057842   

FP 601 MEADOWVILLE RD, LLC

     52-2057842   

FP 6310 HILLSIDE CENTER, LLC

     52-2057842   

FP 6310 HILLSIDE CENTER BORROWER, LLC

     52-2057842   

FP 6310 HILLSIDE CENTER SPE MEMBER, LLC

     52-2057842   

FP 6315 HILLSIDE CENTER, LLC

     52-2057842   

FP 6315 HILLSIDE CENTER BORROWER, LLC

     52-2057842   

FP 6315 HILLSIDE CENTER SPE MEMBER, LLC

     52-2057842   

FP 7501 WHITEPINE ROAD, LLC

     52-2057842   

FP 840 FIRST STREET HOLDINGS, LLC

     45-4117507   

FP 840 FIRST STREET, LLC

     27-4330837   

FP 950 F STREET, LLC

     27-4281956   

FP AIRPARK AB, LLC

     52-2057842   

FP AMMENDALE COMMERCE CENTER,LLC

     52-2057842   

FP ASHBURN, LLC

     52-2057842   

FP ATLANTIC CORPORATE PARK, LLC

     52-2057842   

FP CAMPOSTELLA ROAD, LLC

     52-2057842   

FP CANDLEWOOD, LLC

     52-2057842   

FP CANDLEWOOD BORROWER, LLC

     52-2057842   

FP CHESTERFIELD ABEF, LLC

     52-2057842   

FP CHESTERFIELD CDGH, LLC

     52-2057842   

FP CLOVERLEAF INVESTOR, LLC

     52-2057842   

FP CLOVERLEAF, LLC

     52-2057842   

FP-COAKLEY 2719 DORR AVENUE, LLC

     52-2057842   

 

Schedule 7.19 – Page 2



--------------------------------------------------------------------------------

FP CRONRIDGE DRIVE, LLC

     52-2057842   

FP DAVIS DRIVE LOT 5, LLC

     52-2057842   

FP DIAMOND HILL, LLC

     52-2057842   

FP GALLOWS ROAD, LLC

     52-2057842   

FP GATEWAY 270, LLC

     52-2057842   

FP GATEWAY CENTER, LLC

     52-2057842   

FP GATEWAY WEST II, LLC

     52-2057842   

FP GIRARD BUSINESS CENTER, LLC

     52-2057842   

FP GIRARD PLACE, LLC

     52-2057842   

FP GOLDENROD LANE, LLC

     52-2057842   

FP GREENBRIER CIRCLE, LLC

     52-2057842   

FP GREENBRIER TOWERS, LLC

     52-2057842   

FP GUDE MANAGER, LLC

     52-2057842   

FP GUDE, LLC

     52-2057842   

FP HANOVER AB, LLC

     52-2057842   

FP HANOVER C, LLC

     52-2057842   

FP HANOVER D, LLC

     52-2057842   

FP INDIAN CREEK, LLC

     52-2057842   

FP METRO PLACE, LLC

     52-2057842   

FP NAVISTAR INVESTORS, LLC

     52-2057842   

FP NAVISTAR MANAGER, LLC

     52-2057842   

FP NORTHRIDGE, LLC

     52-2057842   

FP ONE FAIR OAKS, LLC

     52-2057842   

FP PARK CENTRAL I, LLC

     52-2057842   

FP PARK CENTRAL II, LLC

     52-2057842   

FP PARK CENTRAL V, LLC

     52-2057842   

FP PATRICK CENTER, LLC

     52-2057842   

FP PATUXENT PARKWAY, LLC

     52-2057842   

FP PINE GLEN, LLC

     52-2057842   

FP PROPERTIES II, LLC

     91-1893498   

FP PROPERTIES, LLC

     84-1417951   

FP PROSPERITY, LLC

     52-2057842   

FP REALTY INVESTMENT MANAGER, LLC

     52-2057842   

FP RIVER’S BEND LAND, LLC

     52-2057842   

FP RIVERS BEND, LLC

     52-2057842   

FP STERLING PARK 6, LLC

     52-2057842   

FP STERLING PARK 7, LLC

     52-2057842   

FP STERLING PARK I, LLC

     52-2057842   

FP STERLING PARK LAND, LLC

     52-2057842   

FP TRIANGLE, LLC

     52-2057842   

FP VAN BUREN, LLC

     52-2057842   

 

Schedule 7.19 – Page 3



--------------------------------------------------------------------------------

FP WEST PARK, LLC

     52-2057842   

FPR GENERAL PARTNER, LLC

     52-2057842   

FPR HOLDINGS LIMITED PARTNERSHIP

     52-2057842   

GATEWAY HAMPTON ROADS, LLC

     52-2057842   

GATEWAY MANASSAS I, LLC

     52-2057842   

GATEWAY MANASSAS II, LLC

     52-2057842   

GLENN DALE BUSINESS CENTER, L.L.C.

     52-2057842   

GREENBRIER HOLDING ASSOCIATES LLC

     52-2057842   

GREENBRIER LAND, LLC

     52-2057842   

GREENBRIER/NORFOLK HOLDING LLC

     52-2057842   

GREENBRIER/NORFOLK INVESTMENT LLC

     52-2057842   

GTC I SECOND LLC

     52-2057842   

GTC II FIRST LLC

     52-2057842   

HERNDON CORPORATE CENTER, LLC

     52-2057842   

INDIAN CREEK INVESTORS, LLC

     52-2057842   

INTERSTATE PLAZA HOLDING LLC

     52-2057842   

INTERSTATE PLAZA OPERATING LLC

     52-2057842   

KRISTINA WAY INVESTMENTS LLC

     52-2057842   

LANDOVER OWINGS MILLS, LLC

     52-2057842   

LINDEN I MANAGER, LLC

     52-2057842   

LINDEN I, LLC

     52-2057842   

LINDEN II, LLC

     52-2057842   

LINDEN III, LLC

     52-2057842   

LUCAS WAY HAMPTON, LLC

     52-2057842   

NEWINGTON TERMINAL ASSOCIATES, LLC

     52-2057842   

NEWINGTON TERMINAL LLC

     52-2057842   

NORFOLK COMMERCE PARK LLC

     52-2057842   

NORFOLK FIRST LLC

     52-2057842   

NORFOLK LAND, LLC

     52-2057842   

PLAZA 500, LLC

     52-2057842   

RESTON BUSINESS CAMPUS, LLC

     52-2057842   

RIVERS BEND BUSINESS CENTER ASSOCIATION, INC

     54-1682730   

RUMSEY FIRST LLC

     52-2057842   

RUMSEY/SNOWDEN HOLDING LLC

     52-2057842   

RUMSEY/SNOWDEN INVESTMENT LLC

     52-2057842   

SNOWDEN FIRST LLC

     52-2057842   

TECHCOURT, LLC

     52-2057842   

VEF 500 FIRST REIT L.P.

     26-2466039   

VIRGINIA CENTER, LLC

     52-2057842   

VIRGINIA FP VIRGINIA CENTER, LLC

     52-2057842   

 

Schedule 7.19 – Page 4



--------------------------------------------------------------------------------

WINDSOR AT BATTLEFIELD, LLC

     52-2057842   

1200 17TH STREET LENDER, LLC

  

1200 17TH STREET INVESTORS, LLC

     45-2521487   

FP VIF II/ RIVERS PARK I, LLC

     80-0266532   

FP VIF II/ RIVERS PARK II, LLC

     80-0266544   

FP CPT 1750 HOLDINGS, LLC

     27-3776863   

FP CPT 1750 H STREET, LLC

     27-3776863   

FP REDLAND, LLC

     52-2057842   

FP REDLAND GP, LLC

     52-2057842   

FP REDLAND TECHNOLOGY CENTER LP

     20-8781872   

6960 AVIATION BLVD,OWNER, LLC

     27-4436410   

6960 AVIATION BLVD,BORROWER, LLC

     27-4436410   

FP AVIATION BLVD.,LLC

     27-4436410   

FP AVIATION HOLDINGS,LLC

     52-2057842   

VIF II/FP AVIATION BLVD HOLDINGS

     27-4436410   

FP-PERSEUS 53-713, LLC

     45-2447294   

FP-PERSEUS LENDER, LLC

     45-2447294   

PROSPERITY METRO PLAZA OF VIRGINIA, LLC

     20-1978048   

 

Schedule 7.19 – Page 5



--------------------------------------------------------------------------------

Schedule 10.4

Industrial Portfolio

 

    

Property

   Region   

Property Owner

  

Ownership of Property Owner

1    Georgia Pacific    MD    FP Properties, LLC    First Potomac Realty
Investment Limited Partnership (“FPLP”) is the sole member of the Property Owner
2    Navistar    MD    FP Navistar Investors, LLC    FPLP (99%), FP Navistar
Manager, LLC (1%; FPLP is the sole member of FP Navistar Manager, LLC) 3   
English Muffin    MD    FP Properties, LLC    FPLP is the sole member of the
Property Owner 4    Glenn Dale    MD    Glenn Dale Business Center, L.L.C.   
FPLP is the sole member of the Property Owner 5    Candlewood    MD    FP
Candlewood, LLC    FPLP is the sole member of the Property Owner 6    Culpeper
   NOVA    FPR Holdings Limited Partnership    FPLP (99%), FPR General Partner,
LLC (1%; FPLP is the sole member of FPR General Partner, LLC) 7    John Marshall
   NOVA    15395 John Marshall Highway, LLC    FPLP is the sole member of the
Property Owner 8    Interstate Plaza    NOVA    Interstate Plaza Holding LLC   
Interstate Plaza Operating LLC (FPLP is the sole member of Interstate Plaza
Operating LLC) 9    Northridge    SOVA    FP Northridge, LLC    FPLP is the sole
member of the Property Owner 10    Rivers Bend Center    SOVA    FP Rivers Bend,
LLC    FPLP is the sole member of the Property Owner 11    Rivers Bend Center II
   SOVA    FP 500 & 600 HP Way, LLC    FPLP is the sole member of the Property
Owner 12    Cavalier    SOVA    1400 Cavalier, LLC    FPLP is the sole member of
the Property Owner 13    Diamond Hill    SOVA    FP Diamond Hill, LLC    FPLP is
the sole member of the Property Owner 14    Enterprise Parkway    SOVA   
Gateway Hampton Roads, LLC    FPLP is the sole member of the Property Owner 15
   Lucas Way    SOVA    Lucas Way Hampton, LLC    FPLP is the sole member of the
Property Owner

 

Schedule 10.4 – Page 1